Citation Nr: 1619303	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  10-04 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, claimed as a breathing problem.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1996 to July 2000, with additional active service from February 2003 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied service connection for bilateral hearing loss, a traumatic brain injury (TBI), coughing and phlegm, and a breathing problem.  The Veteran appealed this decision in September 2009.  

In June 2014, the Board denied service connection for a TBI and remanded the remaining issues for additional development.  Thereafter, in a February 2015 rating decision, the RO granted service connection for allergic rhinitis with post nasal drip (claimed as coughing and phlegm) and left ear hearing loss.  This was a full grant of the benefit sought, and the Veteran did not appeal the downstream issues of the disability rating or effective date assigned.  As such, they are not on appeal.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 

The issue of service connection for a respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The weight of the evidence is against a finding that the Veteran currently has a right ear hearing disability for VA purposes.



CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

In April 2009, VA notified the Veteran of the evidence and information necessary to substantiate his service connection claims.  This was prior to the initial adjudication of the Veteran's claims in September 2009.  

Concerning the duty to assist, an April 2009 request by the RO yielded partial service treatment records.  As to the hearing loss claim, the Board has conceded hazardous noise exposure in service.  Therefore, any missing service treatment records would not help to substantiate the present claim.

VA provided a VA audiological examination in September 2014.  There is no argument or indication that this examination is inadequate.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

II.  Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The auditory threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  It is not necessary to meet these criteria for a hearing loss disability during service to warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

The Veteran contends that he has right ear hearing loss due to acoustic trauma associated with mortar attacks and IED explosions during service in Iraq.  He is competent to report his observable symptoms and history, including when he first perceived hearing difficulties, and such reports must be considered.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Nevertheless, he is not competent to diagnose actual hearing impairment or a hearing loss disability for VA purposes, as this diagnosis requires objective testing and medical expertise for interpretation.  Id.; 38 C.F.R § 3.385.

A May 2007 VA treatment note shows a diagnosis of mild high frequency sensorineural hearing at 8000 Hertz only, for the right ear.  Speech discrimination for the right ear was 100 percent.  The VA audiologist did not include the auditory thresholds associated with each tested frequency.

An August 2014 VA audiological examination shows that, for the right ear, none of the auditory thresholds in any of frequencies from 500 through 4000 Hertz were 40 decibels.  Additionally, none of the auditory thresholds for at least three of the frequencies (500, 1000, 2000, 3000, or 4000 Hertz) were 26 decibels or greater.  Finally, the speech recognition score was not less than 94 percent.  Consequently, in this case, the Veteran's hearing is within normal limits in the right ear.  38 C.F.R. § 3.385.  In this regard, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

In other words, in the absence of proof of present disability, in this case impaired hearing in the right ear per § 3.385, there can be no valid claim.  The post-service examinations show that the Veteran does not have hearing loss in the right ear as defined by § 3.385.  The Veteran has not specifically contended that he has hearing loss that would meet the regulatory definition and it would require audiologic testing to determine that he had hearing loss at the requisite level.  As there is no probative evidence of a hearing loss disability in the right ear during service and following service in this case, as defined by the applicable regulation, the claim of service connection for right ear hearing loss must be denied.

As a disability is not shown, the first element of a service connection claim has not been met, and thus it is not necessary to discuss an etiological relationship to service.  The Board concedes the Veteran's reports of noise exposure in service.  However, even conceding that the Veteran had noise exposure during service, the fact remains that he does not have a disability of the right ear for VA purposes. 

As the preponderance of the evidence is against the claim of service connection for right ear hearing loss disability, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

Service connection for right ear hearing loss is denied.


REMAND

The Veteran is claiming service connection for a respiratory, described as a breathing problem, to include as secondary to his cough and phlegm.  

In his April 2009 claim, he indicated a July 2003 onset of the breathing problem.  He further reported that he was exposed to environmental hazards while in service during the Persian Gulf War.  In an April 2004 post-deployment heath assessment, he reported being exposed to DEET insect repellent, pesticide-treated uniforms, environmental pesticides, smoke from oil fire, smoke, from burning trash or feces, vehicle or truck exhaust fumes, JP8 or other fuels, solvents, industrial pollution, sand/dust, and transformer oil.  The Veteran has also claimed that his breathing problem is secondary to his cough and phlegm disability, as the latter makes it hard for him to breathe.  See July 2009 statement in support of claim.  Service connection was established for the latter in a February 2015 rating decision.

An April 2007 VA treatment note shows that the Veteran complained of chronic cough productive of clear phlegm, reported a tingling sensation in his throat, and denied any headache, excessive sneezing, fever, chest pain, or nasal itching.  Examiner noted that cough was most likely secondary to post nasal drip.  A pulmonary function test report from the same period shows a finding of mild airways obstruction as judged by spirometry.  Total lung capacity was with normal limits.  Specific airways conductance was reduced, which was consistent with the obstructive defect detected by spirometry.  The diffusing capacity for carbon monoxide was within normal limits.

In June 2014, the Board remanded for a VA examination.  The relevant remand directive asked the examiner to provide an opinion as to the nature and etiology of any disability that accounted for the Veteran's breathing problems and current mild obstructive airways.  Pursuant to the Board remand, the Veteran underwent a VA respiratory examination in August 2014.

According to the August 2014 VA examination report, the Veteran does not have, or has ever been diagnosed with, a respiratory disability.  The examiner further noted that the Veteran did not report any shortness of breath or respiratory issues.  The examiner, however, did not address the findings of the April 2007 VA pulmonary function test report, particularly, the finding of mild airway obstruction.  Therefore, an adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  On remand, the examiner should provide an opinion that reconciles any absence of a current diagnosis with the prior, aforementioned finding of mild airways obstruction.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including a copy of this remand, to the individual who conducted the September 2014 examination, or another examiner if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

(a)  Is there at least a 50 percent probability or greater (at least as likely as not) that the Veteran has a respiratory disability?

(b)  If there is no currently-diagnosed respiratory disability, the examiner must reconcile this lack of diagnosis with previous findings (e.g., April 2007 VA pulmonary function testing report) showing mild obstructive airways, and specifically provide an opinion as to whether it is as likely as not that the Veteran had a respiratory disability at any time since April 2009 even if that disability has since resolved.

(c)  For any respiratory disability that the examiner finds to have been present at any time since April 2009, the examiner is asked to provide an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that it is related to service, to include as secondary to the service-connected allergic rhinitis with post nasal drip.

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

2.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


